AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case
                                                                                                                 FILE[)
                                                                                                                 AUG 14 2019
                                        UNITED STATES DISTRICT COUR
                                                                                                         CLERK, U.S. DISTRICT ,.'f')URT
                                           SOUTHERN DISTRICT OF CALIFORNIA                             SOUTHEFtN DI T.,RICT OF CA,.1tORNIA
                                                                                                       BY                         _;!f';,U•ry
              UNITED STATES OF AMERICA                              JUDGMENT IN ACRI
                                   V.                               (For Offenses Committed On or After November 1, 1987)
                 DAVID AVILA-VARGAS (1)
                                                                       Case Number:         3:19-CR-01961-LAB

                                                                    Michael David Stein
                                                                    Defendant's Attorney
USM Number                          74802-298
• -
THE DEFENDANT:
cg] pleaded guilty to count(s)           One of the Information

D     was found guilty on count(s)
      after a plea ofnot guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title and Section/ Nature of Offense                                                                                   Count
8: 1326(A) - Removed Alien Found In The United States (Felony)                                                           1




     The defendant is sentenced as provided in pages 2 through                 3           of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
D     The defendant has been found not guilty on count(s)

D     Count(s)                                                IS          dismissed on the motion of the United States.

cg]   Assessment: $100.00 - waived


D     JVTA Assessment*:$

      *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
cg]   No fine                      D Forfeiture pursuant to order filed                                         , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstances.




                                                                    HON. LARRY ALAN BURNS
                                                                    CHIEF UNITED STATES DISTRICT JUDGE
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                 DAVID AVILA-VARGAS (1)                                                  Judgment - Page 2 of 3
CASE NUMBER:               3: 19-CR-0 1961-LAB

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 10 months




 •      Sentence imposed pursuant to Title 8 USC Section 1326(b).
 •      The court makes the following recommendations to the Bureau of Prisons:




 •      The defendant is remanded to the custody of the United States Marshal.

 •      The defendant must surrender to the United States Marshal for this district:
        •     at                            A.M.               on
        •     as notified by the United States Marshal.

        The defendant must surrender for service of sentence at the institution designated by the Bureau of
 •      Prisons:
        •     on or before
        •     as notified by the United States Marshal.
        •     as notified by the Probation or Pretrial Services Office.

                                                        RETURN
 I have executed this judgment as follows:

        Defendant delivered on                                            to
                                 -------------
 at
      - - - - - - - - - - - - , with a certified copy of this judgment.


                                                                    UNITED STATES MARSHAL



                                     By                     DEPUTY UNITED STATES MARSHAL



                                                                                                   3:19-CR-01961-LAB
  AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

  DEFENDANT:               DAVID AVILA-VARGAS (1)                                            Judgment - Page 3 of 3
  CASE NUMBER:             3: 19-CR-01961-LAB

                                             SUPERVISED RELEASE
Upon release from imprisonment, the defendant will be on supervised release for a term of:
3 years


                                    SPECIAL CONDITIONS OF SUPERVISION

  •    Do not enter the United States illegally.

  •    The defendant must not commit another federal, state or local crime.

  II




                                                                                             3: 19-CR-0 1961-LAB
